Opinion issued October 25, 2007 
 










In The
Court of Appeals
For The
First District of Texas



NO. 01-07-00881-CV



IN RE AKRAM MOHAMMAD AND NASREEN A. MOHAMMAD, Relators



Original proceeding on Petition for Writ of Mandamus



MEMORANDUM OPINION

	Relators, Akram Mohammad and Nasreen A. Mohammad, have filed a petition
for writ of mandamus complaining of the trial court's (1) September 25, 2007 order
denying their amended motion to strike or to cancel lis pendens.  After due
consideration, the Court denies the petition for writ of mandamus.
PER CURIAM
Panel consists of Justices Taft, Hanks, and Higley.

1. The Honorable Joseph "Tad" Halbach, presiding.  The underlying cause is
Jetall Cos., Inc., Ali Choudri, Ramesh Shah, and Naeem Choudri d/b/a Jetall
Invs. & Realty, No. 2006-27665, in the 333rd Ditrict Court of Harris County,
Texas.